DHT Holdings, Inc. Clarendon House 2 Church Street, Hamilton HM 11 Bermuda +1 (441) 299-4912 November 4, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: DHT Holdings, Inc. Delaying Amendment to Registration Statement on Form F-3 (File No. 333-199697) Ladies and Gentlemen: Reference is made to the Registration Statement on Form F-3 (File No. 333-199697) filed with the Securities and Exchange Commission by DHT Holdings, Inc. on October 30, 2014 (the “Registration Statement”). Pursuant to Rule 473(c) under the Securities Act of 1933, as amended (the “Act”), the following delaying amendment, prescribed by Rule 473(a) of the Act, is hereby incorporated onto the facing page of the Registration Statement immediately following the calculation of the registration fee: “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine.” If you have any questions or comments in connection with this delaying amendment, please contact Erik R. Tavzel, Esq. of Cravath, Swaine & Moore LLP at (212) 474-1000. Sincerely, DHT HOLDINGS, INC. By: /s/ Eirik Ubøe Name: Eirik Ubøe Title: Chief Financial Officer
